AMENDMENT 2 TO JOHN HANCOCK FUNDS II SUBADVISORY AGREEMENT RCM Capital Management LLC AMENDMENT made as of this 23rd day of September, 2011 to the John Hancock Funds II Subadvisory Agreement dated April 28, 2006 (the “Agreement”), between John Hancock Investment Management Services, LLC, a Delaware limited liability company (the “Adviser”), and RCM Capital Management LLC, a Delaware limited liability company (the “Subadviser”). Whereas Subadviser now undertakes to act as investment subadviser to, and, subject to the supervision of the Trustees of John Hancock Funds II for assets of an additional series of John Hancock Funds II; NOW, THEREFORE, in consideration of the mutual covenants contained herein the parties hereto agree as follows: 1. CHANGE IN APPENDIX A Appendix A of the Agreement, “Compensation of Subadviser,” is hereby amended and restated in its entirety to add to Appendix A the following portfolio (the “Portfolio”) and to provide for the compensation of the Subadviser with respect thereto as described in Appendix A to this Amendment: Redwood Fund 2.
